Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “a first plate members that is…” and “a second plate members that is…” Appropriate correction is required.
Claim Interpretation
Claim 1 recites “…are fixed to the second plate member”. Using the broadest reasonable interpretation, fixed is defined to mean attached, or placed so as to be firm and not readily movable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2020/0406784) in view of Takashi et al. (WO 2016199563 A1).
Regarding claim 1, Yoshida teaches a cooler 3 that cools a battery stack 1 in which a plurality of battery cells are stacked (P7), the cooler comprising: 
a first plate member, or upper surface 30 (Fig. 5-9) that is in surface contact with a side surface of the battery cells, the side surface facing a width direction orthogonal to a stacking direction, among surfaces of the battery cells (P34. 43; Fig.12); 
a second plate member 30 (Fig. 5-9) that is integrated with the first plate member, or forming the cooling plate 3 (P53; Fig. 15)
a refrigerant flow path 8 formed between the first plate member and the second plate member and through which a refrigerant for cooling the battery cells flows (P43-46; Fig.5-8), wherein
the second plate member has a flat plate-shaped side surface portion extending in the stacking direction and extending in a vertical direction orthogonal to the stacking direction (Fig. 12 – plate extends in vertical direction orthogonal to stacking direction and in stacking direction).
Yoshida is silent in teaching the second plate restrains the battery stack so as to prevent the battery cells from being moved in the stacking direction and that battery cells arranged at both ends in the stacking direction among the plurality of battery cells or end plates arranged at both ends in the stacking direction of the battery stack are fixed to the second plate member; however, Takashi, in a similar field of endeavor related to battery modules with cooling devices, teaches a method of attachment. 
Takashi teaches a pair of end plates 3 arranged at both ends in the stacking direction of the battery stack fixed to a cooler, or heat exchanger 13 via lower plate 7. Takashi teaches configuring a battery module in this way to supress movement and expansion of the stack which would decrease the output and lifetime of the battery and increase resistance (P2-6.15-20.27. 34-36; Fig. 12). Takashi teaches the lower plate and heat exchanger may be formed integrally, or as one piece (P36). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have end plates arranged at both ends in the stacking direction of the battery stack of Yoshida where the end plates are fixed to the second plate member, as taught by Takashi, to maintain reliable battery performance and prevent expansion and movement. 
While Takashi teaches fixing the end plates to the cooler when it is attached to the bottom of the battery stack, it would have been obvious to one of ordinary skill in the art to use the same structure when the cooler, or heat exchanger is attached to a side surface of the battery stack. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950). MPEP § 2144.04
The results are not unexpected because merely moving the fixing structure to the side surface as oppose to the bottom of the stack does not change the function of the module, the cooler, or the end plates, and provides the exact functionality taught by Takashi - to prevent movement and expansion of the battery stack. 
Regarding claim 2, modified Yoshida in view of Takashi (wherein the cooler is attached to a side surface of the module using a plate integrally formed with the lower plate and of the structure of Takashi) teaches an upper flange portion 7b extending inward in the width direction from an upper portion of the side surface portion (upper half of plate) and disposed to face an upper surface of the battery cells; and a lower flange portion 7b (bottom half of plate) extending inward in the width direction from a lower portion of the side surface portion and disposed to face a lower surface of the battery cells, wherein the end plates 3 arranged at both ends in the stacking direction of the battery stack are fixed to the upper flange portion, and the end plates 3 are fixed to the lower flange portion 7b when the end plates 3 are fixed to the upper flange portion 7b (P27; Fig. 12). 
Regarding claim 3, modified Yoshida teaches a plate thickness of the first plate member is greater than a plate thickness of the second plate member, wherein the first plate member includes protrusions (P55-59; Fig. 7-9)
Regarding claim 4, modified Yoshida the first plate member is provided with convex portions and concave portions alternately in the stacking direction at a portion facing a side surface of the battery stack, as oppose to on the edges, and/or wherein hollow portions 36 convex towards cells and 32 concave away from cells (P55-59; Fig. 7)
Regarding claim 5, modified Yoshida teaches the first plate member includes a flat plate member that is in surface contact with the side surface portion of the second plate member, or the vertical side walls connecting the first plate and second plate as a part of the second plate connecting to the surface of the second plate (Fig. 12); and a flow path forming portion that protrudes from the flat plate portion towards the battery cell and forms a refrigerant flow path between the first plate member and the side surface portion of the second plate member (Fig. 4.7), wherein a surface of the flow path forming portion 36 is in surface contact with a side surface of the battery cell.
Regarding claim 6, modified Yoshida teaches the refrigerant is a working fluid that undergoes a phase change between a liquid phase and a gas phase, and the refrigerant flow path constitutes an evaporation flow path in which the working fluid in the liquid phase is vaporized by receiving heat of the battery cell (P45-60).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729